     Case 1:18-cv-00804-DAD-SAB Document 22 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JUAN S. BULGARA,                                  No. 1:18-cv-00804-DAD-SAB (PS)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   COUNTY OF STANISLAUS, et al.,
                                                       (Doc. No. 19, 21)
15                      Defendants.
16

17          Plaintiff Juan S. Bulgara is a federal prisoner proceeding pro se and in forma pauperis,

18   proceeding in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 30, 2019, defendant County of Stanislaus filed a motion for summary

21   judgment. (Doc. No. 19.) On September 8, 2020, the assigned magistrate judge issued findings

22   and recommendations recommending that Doe defendants 1, 2, and 3 be dismissed due to

23   plaintiff’s failure to serve those defendants in compliance with Federal Rule of Civil Procedure

24   4(m), and defendant County of Stanislaus’s motion for summary judgment be granted. (Doc. No.

25   21.) The findings and recommendations were served on the parties and contained notice that

26   objections thereto were to be filed within fourteen (14) days after service. (Id. at 14.) To date, no

27   objections to the findings and recommendations have been filed, and the time in which to do so

28   has now passed.
                                                      1
     Case 1:18-cv-00804-DAD-SAB Document 22 Filed 03/23/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on September 8, 2020 (Doc. No. 21) are

 6                  adopted in full;

 7          2.      Doe defendants 1, 2, and 3 are dismissed from this action due to plaintiff’s failure

 8                  to effectuate service on them in compliance with Federal Rule of Civil Procedure

 9                  4(m);

10          3.      Defendant County of Stanislaus’s motion for summary judgment (Doc. No. 19) is

11                  granted;

12          4.      Judgment shall be entered in favor of defendant County of Stanislaus and against

13                  plaintiff Bulgara; and

14          5.      The Clerk of the Court is directed to close this case.

15   IT IS SO ORDERED.
16
        Dated:     March 23, 2021
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                      2
